804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Lee MOORE, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
No. 86-1082.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Oct. 29, 1986.

Roy Lee Moore, appellant pro se.
Paul M. Newby, Office of the United States Attorney, for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roy Lee Moore appeals the denial of his motion asking the district court to enter a "direct order" enforcing the court's previous order remanding Moore's case to the Secretary of Health and Human Services.  Moore seeks interim benefits.  In August 1985 Moore received a notice from the United States attorney, pursuant to Hyatt v. Heckler, 579 F.Supp. 985 (W.D.N.C.1984), vacated and remanded, 757 F.2d 1455 (4th Cir.1985), cert. granted and vacated, 106 S.Ct. 2886 (June 9, 1986), which notified him that he was a member of the Hyatt class.*   Because Moore has elected to proceed as a member of the Hyatt class, his application for relief should be made in Hyatt v. Heckler which is now pending in the Western District of North Carolina.


2
The judgment of the district court for the Eastern District of North Carolina is affirmed, without prejudice, however, to Moore's right to assert his claim as a member of the Hyatt class in the Western District of North Carolina in accordance with the notice he received from the United States attorney.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.



*
 The notice from the United States attorney stated:
In Hyatt v. Heckler, Civ. Action No. C-C-83-655-M (W.D.N.C.1985), the Court granted relief to a class of North Carolina residents denied or terminated from Social Security benefits.  YOU ARE A MEMBER OF THE HYATT CLASS.  Since you also have this separate lawsuit pending, you now need to make a choice.
First you can proceed with this individual lawsuit.  If you do this, you will not get relief as a Hyatt class member.
Second, you can get a remand of your lawsuit now and receive relief as a Hyatt class member.  As a Hyatt class member, you are entitled to reconsideration of your claim at this time by the Social Security Administration.  In this process, you may present any further evidence you wish to present, and you will have a right to both agency and judicial review of the Secretary's decisions in this process.  If you were terminated from receiving benefits, you may also elect to receive benefits while your case is being reconsidered.
Defendan's counsel will be happy to give a copy of the Court's Order in the Hyatt case.  Mr. Mac Sasser at Legal Services of Southern Piedmont, 951 South Independence Boulevard, Charlotte, North Carolina 28202 (704/376-1608) is very knowledgeable about the Hyatt case if you have questions about it.